DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant first office action is in response to communication filed on 12/14/2020.
Claims 1-30 are pending of which claims 1, 12, 18 and 26 are independent.
The IDS(s) submitted on 04/23/2021 is being considered and has been found to be relevant and can be applied in future office actions.
Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 6, 9-12, 16, 18, 21, 22, 23, 25 and 26  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalhan (US 20190081696 A1).
	Regarding claim 1, Kalhan discloses a method (Figs. 1-10 where Signal Forwarding Device 102 is the first device, and the second device is UE 106 and Base Station 104 maps to the claimed Base Station 104shown in Figs. 1-5 ) for wireless communications at a first device(i.e. Signal Forwarding Device 102 in Figs. 1-5), comprising:
	receiving, via a communications link (i.e. UE-SFD Channel 124 in Figs. 1-5), a first message (i.e. incoming UL 116 message/signal  in Fig. 1and see paragraphs 19, 55, 62 and 76 all show with respect to all the Figs that the second device/UE 106 sends Uplink Signal 116 as a first message to base station 104 through first device/Signal Forwarding Device 102) as  from a second device (i.e. UE 106 in Figs. 1-5) for forwarding (See Paragraphs 19, 55, 62, and 76) by the first device (Signal Forwarding Device 102 in Figs 1-5) to a base station(i.e. base station 104 in Figs 1-5);
	selecting, based at least in part on a set of trigger conditions (i.e. the trigger conditions of SNR compared to various thresholds to decide using AF Scheme, DF Scheme or PDF Scheme as shown in Fig. 10 - see paragraph 77) associated with the first device (SFD 102) , the second device (UE 106), the communications link (i.e. communication links between UE 106 , SFD 102 and BS as shown in Fig. 10 and paragraphs 77-82), or any combination thereof,
between whether to decode the first message (i.e. Fig. 10 Step 1008 paragraph 0080 DF mode/scheme selected) or to amplify the first message (i.e. Fig. 10 Step 1014 AF mode/scheme is selected - paragraph 0081) prior to
forwarding to the base station (See paragraphs 75-76 prior to sending to the base station UL signal 116/first message is processed using AF or DF scheme) ;
	generating a second message based at least in part on selecting to decode the
first message(See paragraph 76 the UL signal 116 if sent using DF mode it is decoded and re-encoded with the UL signal 116 as a payload - re-encoded signal UL signal118 is a second message - see paragraphs 06 and 20) or to amplify the first message (See paragraph 20 and paragraph 81), wherein the second message includes at least a portion of the first message (See paragraphs 03 and 20 ) ; and
	transmitting the second message to the base station. (See paragraph 76 the UL signal 116 if sent using DF mode it is decoded and re-encoded with the UL signal 116 as a payload - re-encoded signal is a second message - see paragraphs 06 and 20)
	Regarding claim 12, Kalhan discusses a method for wireless communications (Figs. 1-10 where Signal Forwarding Device 102 is the first device, and the second device is UE 106 and Base Station 104 maps to the claimed Base Station 104shown in Figs. 1-5 ) at a base station (i.e. base station 104 in Figs. 1-5) comprising: 
	establishing a first communications link (i.e. BS-SFD Channel 122 in Figs 1-5 is the first communication link connecting BS 104 to SFD 102/first device) with a first device (i.e. SFD 102 in Figs. 1-5) that is in communication with a second device (i.e. UE 106 I Figs. 1-5) via a second communications link (i.e. UE-SFD Channel 124 in Figs. 1-5 connecting UE 106 as second device and signal-forwarding device 102 (SFD 102) is a first device and channel 124 is the second communication link);
	selecting, based at least in part on a set of trigger conditions (i.e. the trigger conditions of SNR compared to various thresholds to decide using AF Scheme, DF Scheme or PDF Scheme as shown in Fig. 10 - see paragraph 77) associated with the first device (SFD 102), the second device(UE 106), the first communications link (BS-SFD Channel 122 in Figs 1-5), and the second communications link (i.e. UE-SFD Channel 124 in Figs. 1-5), between whether the first device is to decode a first message(i.e. incoming UL 116 message/signal  in Fig. 1and see paragraphs 19, 55, 62 and 76 all show with respect to all the Figs that the second device/UE 106 sends Uplink Signal 116 as a first message to base station 104 through first device/Signal Forwarding Device 102 and in  Fig. 10 Step 1008 paragraph 0080 DF mode/scheme selected) or to amplify the first message(i.e. Fig. 10 Step 1014 AF mode/scheme is selected - paragraph 0081 and in Fig. 1 the amplified incoming first signal UL 116  is forwarded to BS 104 as UL118 without decoding in paragraphs 24 and 81 )  prior to forwarding the first message from the second device to the base station (See paragraphs 75-76 prior to sending to the base station UL signal 116/first message is processed using AF or DF scheme) ;
	transmitting an indication instructing (i.e. Fig. 9 step 914 Forwarding Scheme Instruction on using DF or AF scheme selection is sent from BS 104 to SFS 102/first device - see paragraphs 74-76) the first device (i.e. SFD 102)  to decode the first message (i.e. first message UL 116 - paragraphs 76 and 80) or amplify the first message prior to forwarding the first message f(i.e. first message UL 116 - paragraphs 76 and 81)from the second device (i.e. UE 106) to the base station (i.e. BS 104) based at least in part on the selecting; and
	receiving a second message (i.e. UL Signal 118 in Fig. 1 is the second message  encoded with payload of first message UL Signal 116 )from the first device based at least in part on the indication (Fig. 9 steps 912-916 and paragraphs 914-916), the second message (i.e. UL Signal 118 Fig. 1) including at least a portion of the first message. (See paragraph 76 the UL signal 116 if sent using DF mode it is decoded and re-encoded with the UL signal 116 as a payload - re-encoded signal UL signal 118 is a second message - see paragraphs 06 and 20)
	Regarding claim 18, Kalhan discusses an apparatus for wireless communications at a first device(Figs. 1-10 where Signal Forwarding Device 102 is the first device, and the second device is UE 106 and Base Station 104 maps to the claimed Base Station 104shown in Figs. 1-5 ),comprising:
a processor (Fig. 1 Signal Forwarding Processor 131 - paragraph 0023),
memory (Relay Device SFD 102 has to have memory to decode, encode, store in a relay device) coupled with the processor; and

instructions (i.e. Fig. 9 steps 912 and 914 on receiving and storing instructions) stored in the memory and executable by the processor to cause the apparatus to:
	receive, via a communications link (i.e. UE-SFD Channel 124 in Figs. 1-5), a first message (i.e. incoming UL 116 message/signal  in Fig. 1and see paragraphs 19, 55, 62 and 76 all show with respect to all the Figs that the second device/UE 106 sends Uplink Signal 116 as a first message to base station 104 through first device/Signal Forwarding Device 102) as  from a second device (i.e. UE 106 in Figs. 1-5) for forwarding (See Paragraphs 19, 55, 62, and 76) by the first device (Signal Forwarding Device 102 in Figs 1-5) to a base station(i.e. base station 104 in Figs 1-5);
	select, based at least in part on a set of trigger conditions (i.e. the trigger conditions of SNR compared to various thresholds to decide using AF Scheme, DF Scheme or PDF Scheme as shown in Fig. 10 - see paragraph 77) associated with the first device (SFD 102) , the second device (UE 106), the communications link (i.e. communication links between UE 106 , SFD 102 and BS as shown in Fig. 10 and paragraphs 77-82), or any combination thereof,
between whether to decode the first message (i.e. Fig. 10 Step 1008 paragraph 0080 DF mode/scheme selected) or to amplify the first message (i.e. Fig. 10 Step 1014 AF mode/scheme is selected - paragraph 0081) prior to
forwarding to the base station (See paragraphs 75-76 prior to sending to the base station UL signal 116/first message is processed using AF or DF scheme) ;
	generate a second message based at least in part on selecting to decode the
first message(See paragraph 76 the UL signal 116 if sent using DF mode it is decoded and re-encoded with the UL signal 116 as a payload - re-encoded signal UL signal118 is a second message - see paragraphs 06 and 20) or to amplify the first message (See paragraph 20 and paragraph 81), wherein the second message includes at least a portion of the first message (See paragraphs 03 and 20 ) ; and
	transmit the second message to the base station. (See paragraph 76 the UL signal 116 if sent using DF mode it is decoded and re-encoded with the UL signal 116 as a payload - re-encoded signal is a second message - see paragraphs 06 and 20)
	Regarding claim 26, Kalhan discusses an apparatus for wireless communications at a base station (BS 104 in Fig. 1) ,
comprising: a processor(BS 104 Channel Evaluator 302 contains Channel Separation Processor 414 in Fig. 4 ),
memory (i.e. inherent in any base station) coupled with the processor; and
instructions stored in the memory and executable by the processor to cause the
apparatus to:
	establish a first communications link (i.e. BS-SFD Channel 122 in Figs 1-5 is the first communication link connecting BS 104 to SFD 102/first device) with a first device (i.e. SFD 102 in Figs. 1-5) that is in communication with a second device (i.e. UE 106 I Figs. 1-5) via a second communications link (i.e. UE-SFD Channel 124 in Figs. 1-5 connecting UE 106 as second device and signal-forwarding device 102 (SFD 102) is a first device and channel 124 is the second communication link);
	select, based at least in part on a set of trigger conditions (i.e. the trigger conditions of SNR compared to various thresholds to decide using AF Scheme, DF Scheme or PDF Scheme as shown in Fig. 10 - see paragraph 77) associated with the first device (SFD 102), the second device(UE 106), the first communications link (BS-SFD Channel 122 in Figs 1-5), and the second communications link (i.e. UE-SFD Channel 124 in Figs. 1-5), between whether the first device is to decode a first message(i.e. incoming UL 116 message/signal  in Fig. 1and see paragraphs 19, 55, 62 and 76 all show with respect to all the Figs that the second device/UE 106 sends Uplink Signal 116 as a first message to base station 104 through first device/Signal Forwarding Device 102 and in  Fig. 10 Step 1008 paragraph 0080 DF mode/scheme selected) or to amplify the first message(i.e. Fig. 10 Step 1014 AF mode/scheme is selected - paragraph 0081 and in Fig. 1 the amplified incoming first signal UL 116  is forwarded to BS 104 as UL118 without decoding in paragraphs 24 and 81 )  prior to forwarding the first message from the second device to the base station (See paragraphs 75-76 prior to sending to the base station UL signal 116/first message is processed using AF or DF scheme) ;
	transmit an indication instructing (i.e. Fig. 9 step 914 Forwarding Scheme Instruction on using DF or AF scheme selection is sent from BS 104 to SFS 102/first device - see paragraphs 74-76) the first device (i.e. SFD 102)  to decode the first message (i.e. first message UL 116 - paragraphs 76 and 80) or amplify the first message prior to forwarding the first message f(i.e. first message UL 116 - paragraphs 76 and 81)from the second device (i.e. UE 106) to the base station (i.e. BS 104) based at least in part on the selecting; and
	receive a second message (i.e. UL Signal 118 in Fig. 1 is the second message  encoded with payload of first message UL Signal 116 )from the first device based at least in part on the indication (Fig. 9 steps 912-916 and paragraphs 914-916), the second message (i.e. UL Signal 118 Fig. 1) including at least a portion of the first message. (See paragraph 76 the UL signal 116 if sent using DF mode it is decoded and re-encoded with the UL signal 116 as a payload - re-encoded signal UL signal 118 is a second message - see paragraphs 06 and 20)
	Regarding claim 4, Kalhan discloses the method of claim 1, wherein the set of trigger conditions associated with the first device, the second device, the communications link, or any combination thereof, comprises a privacy condition for the first message, a security condition for the first message, a signal-to-noise ratio (SNR) at the first device (i.e. paragraphs 28 and 29 disclose SNR measurement made at the first device/SFD 102 and in Fig. 10 the SNR is used to trigger selection of AF and DF modes in steps 1006 and 1012 as further detailed in paragraphs 79 and 81), or a performance characteristic for transmission of the second message to the base station, or any combination thereof.
	Regarding claim 5, Kalhan discloses the method of claim 1, further comprising:
	establishing a plurality of communications links (i.e. UE-SFD Channel 124 in Fig. 1 and is replicated for each additional UE connected to the SFD 102) with a plurality of devices including the second device (i.e. the first device being the relay device SFD 102 shown in Fig. 1 is in communication with second device UE 106 and can be plurality of second devices UE 106 if SFD 102 is implemented as a base station per paragraph 18) ;
	receiving one or more first messages (i.e. incoming UL (UE-SFD) 116  in Fig. 1 is received by the SFD 102 from each UE 106) via the plurality of communications links; (i.e. UE-SFD Channel 124 in Fig. 1 and is replicated for each additional UE connected to the SFD 102) and
	transmitting one or more second messages (i.e. Forwarded UL (SFD-BS) 118 message sent/forwarded to the BS 104 by the SFD 102 in Fig. 1) to the base station (BS 104 in Fig. 1) in response to receiving the one or more first messages. (i.e. incoming UL (UE-SFD) 116  in Fig. 1 is received by the SFD 102 from each UE 106)
	Regarding claim 6, Kalhan discloses the method of claim 1, further comprising:
selecting between whether to decode the first message or to amplify the first
message is based at least in part on one or more static conditions at the first device, the
second device, or the base station, or any combination thereof. (In Fig. 9 step 914  and per paragraph 75 the SFD 102 receives from base statin instruction on how to select AF or DF mode with specific thresholds A and B for the SNR and max latency requirement as shown in Fig. 10 steps 1002, 1010, 1012, and 1016 and the thresholds and the SNR measurements are constant/static until the next update)
	Regarding claim 9, Kalhan discloses the method of claim 1, further comprising:
receiving, from the base station (i.e. BS 104 in Fig. 1) , an indication (i.e. in Fig. 9 step 914 BS 104 sends the indication/instruction to perform AF or DF as shown in Fig. 10  )to decode the first message or amplify the first message, (i.e. Fig. 10 steps 1006 and  1008 select DF or steps 1012 and 1014) wherein the selecting is based at least in part on the indication. (See paragraph 76 indicating where the decoding or amplifying is done based on the received indication)
	Regarding claim 10, Kalhan discloses the method of claim 1,  The method of claim 9, wherein the indication to decode the first message or amplify the first message is based at least in part on feedback from the first device, a preference of the first device, or link conditions of one or more communications links associated with the first device, or any combination thereof. (See paragraphs 72-73 and Fig. 9 step 906 where the first device SFD 102 sends channel information 148 as shown in Fig. 1 as a feedback to allow the BS 104 to make a determination on instructions/indications for the first device/SFD 102 to use AF or DF or PDF the first message UL 116 as shown in Fig. 10.)
	Regarding claim 11, Kalhan discloses the method of claim 9, wherein the indication is specific to the first device. (See paragraphs 75-76 and Fig. 9 steps 914 and 916 where BS 104 sends specific indications/instructions as detailed in Fig. 10 for the first device SFD 102)
	Regarding claim 16, Kalhan discloses the method of claim 12, further comprising:
	receiving, via the first communications link(i.e. BS-SFD Channel 122 in Figs 1-5 is the first communication link connecting BS 104 to SFD 102/first device), a feedback message (i.e. Channel Information 148 in Fig. 1)  from the first
device (i.e. SFD 102) that indicates one or more feedback for communications between the first device and the base station or between the first device and the second device (UE 106); (See paragraphs 72-73 and Fig. 9 step 906 where the first device SFD 102 sends channel information 148 as shown in Fig. 1 as a feedback to allow the BS 104 to make a determination on instructions/indications for the first device/SFD 102 to use AF or DF or PDF the first message UL 116 as shown in Fig. 10.) and selecting between whether the first device is to decode the first message or
amplify the first message based at least in part on the feedback message. (i.e. base station 104 based on feedback message 148 received from SFD 102 determines the instruction/indication for selecting the AF or DF modes as detailed in paragraphs 72 and 76 and in Figs. 9 and 10) 
	Regarding claim 21, claim 21 is rejected in the same scope as claim 4.
	Regarding claim 22, claim 22 is rejected in the same scope as claim 5.
	Regarding claim 23, claim 23 is rejected in the same scope as claim 6.
	Regarding claim 25, claim 25 is rejected in the same scope as claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 7, 8, 13-14, 17, 19, 24, 25, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalhan in view of Kim et al (US 20100035541  A1).
Regarding claims 2 and 19, Kalhan discloses the method of claim 1 and the apparatus of claim 18, but fails to disclose wherein the set of trigger conditions associated with the first device comprises a power availability at the first device, a thermal condition at the first device, a memory capacity of the first device, or a processing capability of the first device, or any combination thereof.
	Kim, in the same endeavor discloses method of operating a relay station and determining DF and AF modes, and further discloses wherein the set of trigger conditions associated with the first device comprises a power availability at the first device, a thermal condition at the first device, a memory capacity of the first device, or a processing capability of the first device, or any combination thereof.  (See paragraph 106 the relay mode of the first device/relay station determined by memory capacity/buffer size storing packets to be decoded and Relay Station 100 in Fig. 12 if the decoder 120 processing is slow and results in a long delay time per paragraph 120 the AF (Amplify and Forward) mode is chosen over the DF (Decode and Forward ) mode.	In view of the above, having the method and apparatus for relaying using DF and/or AF mode of Kalhan and then given the well- established teaching of Kim of triggering AF mode over DF mode based on a memory capacity of the first device, or a processing capability of the first device , it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method and apparatus for relaying using DF and/or AF mode of Kalhan as taught by the teaching of Kim of triggering AF mode over DF mode based on a memory capacity of the first device, or a processing capability of the first device, since Kim states in paragraph 123 that the modification results in the state of the relay station buffer/memory being stabilized and reduces time delay to transmit packets.
Regarding claims 7 and 24, Kalhan discloses the method of claim 1 and the apparatus of claim 18, but fails to disclose further comprising:
transmitting, to the base station, a preference of the first device to decode the
first message or amplify the first message prior to forwarding to the base station.
	Kim, in the same endeavor discloses method of operating a relay station and determining DF and AF modes, and further discloses wherein transmitting, to the base station, a preference of the first device to decode the first message or amplify the first message prior to forwarding to the base station.  (i.e. in Fig. 5 Relay Station/first device sends its list of preferred operable relay modes in S200 to the source/base station and in Fig. 11 the Relay Station/first device indicates its preference to switch/indicate/select a new mode in S820 where AF mode preference is sent)
	In view of the above, having the method and apparatus for relaying using DF and/or AF mode of Kalhan and then given the well- established teaching of Kim of indicating a preference of the first device to decode or amplify, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method and apparatus for relaying using DF and/or AF mode of Kalhan as taught by the teaching of Kim of indicating a preference of the first device to decode or amplify, since Kim states in paragraphs 116 and 123 that the modification results in packets being transmitted/relayed rapidly thereby stabilizing the state of the buffer of the relay station.
Regarding claims 8 and 24, Kalhan modified by Kim discloses the method of claim 1 and the apparatus of claim 18, but Kalhan further fails to disclose further comprising:
wherein the preference of the first device is based at least in part on a capability of the first device, available memory at the first device, processing capability of the first device, a thermal condition at the first device, or a power condition at the first device, or any combination thereof.
	Kim, in the same endeavor discloses method of operating a relay station and determining DF and AF modes, and further discloses wherein the preference of the first device is based at least in part on a capability of the first device, available memory at the first device, processing capability of the first device, a thermal condition at the first device, or a power condition at the first device, or any combination thereof.
	(See paragraph 106 the relay mode of the first device/relay station determined by memory capacity/buffer size storing packets to be decoded and Relay Station 100 in Fig. 12 if the decoder 120 processing is slow and results in a long delay time per paragraph 120 the AF (Amplify and Forward) mode is chosen over the DF (Decode and Forward ) mode.	In view of the above, having the method and apparatus for relaying using DF and/or AF mode of Kalhan and then given the well- established teaching of Kim of triggering AF mode over DF mode based on available memory at the first device, processing capability of the first device, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method and apparatus for relaying using DF and/or AF mode of Kalhan as taught by the teaching of Kim of triggering AF mode over DF mode based on available memory at the first device, processing capability of the first device,, since Kim states in paragraph 123 that the modification results in the state of the relay station buffer/memory being stabilized and reduces time delay to transmit packets.
Regarding claims 13 and 27, Kalhan discloses the method of claim 12 and the apparatus of claim 26, but fails to disclose further comprising:
	
	receiving, via the first communications link, a transmission scheme message from the first device that indicates a preference of the first device for an amplify and forward or a decode and forward transmission scheme;
	 selecting between whether the first device is to decode the first message or to
amplify the first message based at least in part on the transmission scheme message.
	Kim discloses receiving, via the first communications link (i.e. link between relay and source in Fig. 5), a transmission scheme message (See Fig. 5 S200 indicating a list of preferred operable relay modes) from the first device (i.e. relay device is the first device) that indicates a preference of the first device for an amplify and forward or a decode and forward transmission scheme;(the preferred list contains AF and  DF per paragraph 77) ; and
	 selecting between whether the first device is to decode the first message or to
amplify the first message based at least in part on the transmission scheme message. (i.e. in Fig. 11 Relay initially operates in DF mode and a preference for AF mode is transmitted in S820 step to the BS/source and approved in S830 where the transmission scheme message is the request to switchover relay mode message S820)
	In view of the above, having the method and apparatus for relaying using DF and/or AF mode of Kalhan and then given the well- established teaching of Kim of indicating a preference of the first device to decode or amplify, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method and apparatus for relaying using DF and/or AF mode of Kalhan as taught by the teaching of Kim of indicating a preference of the first device to decode or amplify, since Kim states in paragraphs 116 and 123 that the modification results in packets being transmitted/relayed rapidly thereby stabilizing the state of the buffer of the relay station.
Regarding claims 14 and 28, Kalhan modified by Kim discloses the method of claim 13 and the apparatus of claim 27, but Kalhan further fails to disclose: wherein the preference is specific to the second device.
	Kim discloses : wherein the preference is specific to the second device. (i.e. per paragraph 121 the Relay sends the preference to have an AF mode when using a DF mode to the source or destination and can be the second device/UE or destination).
	In view of the above, having the method and apparatus for relaying using DF and/or AF mode of Kalhan and then given the well- established teaching of Kim of indicating a preference of the first device to decode or amplify, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method and apparatus for relaying using DF and/or AF mode of Kalhan as taught by the teaching of Kim of indicating a preference of the first device to decode or amplify, since Kim states in paragraphs 116 and 123 that the modification results in packets being transmitted/relayed rapidly thereby stabilizing the state of the buffer of the relay station.
	Regarding claim 17, Kalhan discloses the method of claim 12, but fails to disclose wherein the set of trigger conditions associated with the first device, the second device, the communications link, or any combination thereof, comprises first channel conditions between the first device and the second device, second channel conditions between the first device and the base station, a power availability at the first device, a thermal condition at the first device, a memory capacity of the first device, or a processing capability of the first device, or any combination thereof.
	Kim discloses wherein the set of trigger conditions associated with the first device, the second device, the communications link, or any combination thereof, comprises first channel conditions between the first device and the second device, second channel conditions between the first device and the base station, a power availability at the first device, a thermal condition at the first device, a memory capacity of the first device, or a processing capability of the first device, or any combination thereof. (See paragraph 106 the relay mode of the first device/relay station determined by memory capacity/buffer size storing packets to be decoded and Relay Station 100 in Fig. 12 if the decoder 120 processing is slow and results in a long delay time per paragraph 120 the AF (Amplify and Forward) mode is chosen over the DF (Decode and Forward ) mode.	In view of the above, having the method for relaying using DF and/or AF mode of Kalhan and then given the well- established teaching of Kim of triggering AF mode over DF mode based on a memory capacity of the first device, or a processing capability of the first device , it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method for relaying using DF and/or AF mode of Kalhan as taught by the teaching of Kim of triggering AF mode over DF mode based on a memory capacity of the first device, or a processing capability of the first device, since Kim states in paragraph 123 that the modification results in the state of the relay station buffer/memory being stabilized and reduces time delay to transmit packets.

Allowable Subject Matter
Claims 3, 15, 20 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474